      Case 1:20-cv-03441-PAE-SLC Document 25 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BISNOW LLC,

                              Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 20 Civ. 3441 (PAE) (SLC)

                                                                   SCHEDULING ORDER
THOMAS LOPEZ-PIERRE,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       This matter having been referred to me to conduct an inquest and to report and

recommend concerning plaintiff's damages and attorneys’ fees, it is hereby ORDERED that:

             1.   Plaintiff shall submit proposed findings of fact and conclusions of law

                  concerning damages no later than Thursday, October 29, 2020.

                  Plaintiff must support all factual assertions by affidavit and/or other

                  evidentiary material. Plaintiff’s requested attorneys’ fees and costs

                  must be recorded in the form below, adding fields as necessary, and

                  supported my evidentiary material.

             2.   Defendant shall submit his response to plaintiff's submissions, if any,

                  no later than Thursday, November 12, 2020. IF DEFENDANT (1) FAILS

                  TO RESPOND TO PLAINTIFF'S SUBMISSIONS, OR (2) FAILS TO CONTACT

                  MY CHAMBERS BY NOVEMBER 12, 2020 AND REQUEST AN IN-COURT

                  HEARING, I INTEND TO ISSUE A REPORT AND RECOMMENDATION

                  CONCERNING       DAMAGES      BASED     ON     PLAINTIFF'S    WRITTEN

                  SUBMISSIONS ALONE WITHOUT AN IN-COURT HEARING.                      See

                                               1
         Case 1:20-cv-03441-PAE-SLC Document 25 Filed 09/29/20 Page 2 of 3




                  Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d

                  105, 111 (2d Cir. 1997) (“‘[I]t [is] not necessary for the District Court to

                  hold a hearing, as long as it ensured that there was a basis for the

                  damages specified in a default judgment.’” (quoting Fustok v.

                  ContiCommodity Services Inc., 873 F.2d 38, 40 (2d Cir. 1989))).


         Plaintiff is directed to serve this Order on Defendant and file proof of service by no later

than October 29, 2020.




Dated:          New York, New York
                September 29, 2020




                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                   2
 Case 1:20-cv-03441-PAE-SLC Document 25 Filed 09/29/20 Page 3 of 3




                         Requested Attorneys’ Fees

 Timekeeper        Requested Rate           Requested Hours         Requested Total




                                                        TOTAL:




                              Requested Costs
Type of Expense         Evidence (with ECF cite)                 Amount Requested




                                                   TOTAL:




                                    3
